DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  	Claim 1, lines 11-12 should be corrected as follows: “a lubricating strip mounted adjacent to the cap on the opposite side of the [[cap]] trailing cap surface from the razor blades…”	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bozikis et al (US Patent 8,336,212), herein referred to as Bozikis, in view of Walker et al (US Patent 6,675,479), herein referred to as Walker.	Regarding Claim 1, Bozikis discloses, a shaving assembly (figs. 2 and 3) comprising:	an interface element (connection mechanism, 8) configured to be mounted on a razor handle (col. 4, lines 6-9) for releasably holding a razor cartridge (5) pivotally thereon (col. 4, lines 9-12), the razor cartridge comprising: 	a housing defining a frame (10) having an opening (13), defined in part by a guard bar support (37) having a planar leading guard surface (annotated fig. 12) that is of a continuous height along a length of the guard bar support, and a cap (14) having a trailing cap surface (38), the guard bar support and cap being formed integrally with the housing (col. 4, lines 26-39), said leading guard surface and said trailing cap surface cooperating to define a contact plane (P) tangential thereto and extending across said opening (fig. 3); 	a plurality of razor blades (24) disposed within said opening (fig. 3); 	a lubricating strip (23) mounted adjacent to the cap on the opposite side of the cap from the razor blades (fig. 3); and 	an elastomeric guard (16) mounted on the housing adjacent to the guard bar support, the elastomeric guard including an elastomeric guard bar (annotated fig. 12) positioned between the guard bar support and a first fin; 	wherein a side surface of the elastomeric guard bar is in contact with the guard bar support and the elastomeric guard bar and the first fin are integral with a common 
    PNG
    media_image1.png
    441
    694
    media_image1.png
    Greyscale
	Bozikis fails to disclose the razor cartridge is pivotally mounted on the interface element (connection mechanism, 8).	However, Walker teaches it is known in the art of shaving assemblies to provide an interface element (24) configured to be mounted on a razor handle (12) with two arms (28) that pivotally support the housing (16) of a razor cartridge at its two sides (col. 2, lines 43-45).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving assembly of Bozikis with the teaching of 
    PNG
    media_image2.png
    510
    766
    media_image2.png
    Greyscale
	Regarding Claims 5 and 18, the modified shaving assembly of Bozikis substantially disclosed above includes an initial (pre-use) angle (β) of the lubricating .
Claims 10-12, 16 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bozikis (US Patent 8,336,212) and Walker (US Patent 6,675,479) in view of Ndou et al. (US Publication 2010/0122464) herein referred to as Ndou.	Regarding the Claims set forth above, the modified shaving assembly of Bozikis substantially disclosed above fails to specifically disclose the following limitations:	In Claims 10 and 23, a wear indicator positioned within the lubricating strip;
an extent that a trailing edge of the lubricating strip is positioned below the contact plane.	However, Ndou teaches it is known in the art of shaving assemblies for shaving razors to provide the shaving assembly with a wear indicator (Ndou, paragraphs 0042-0045) positioned within the lubricating strip (22), wherein the wear indicator comprises material having a different color (Ndou, paragraphs 0047 and 0049), and an upper surface of the wear indicator is generally coplanar with or parallel to the contact plane (at least a tangent of a portion of the upper surface of the wear indicator is coplanar with or parallel to the contact plane).
To the degree it could be argued that the lubricating strip of Bozikis does not wear away such that the lubricating strip is configured so that contact is maintained between the user's skin and the trailing cap surface until the lubricating strip has worn to an extent that a trailing edge of the lubricating strip is positioned below the contact plane, Ndou teaches a similar shaving cartridge with a lubricating strip (22) that wears away with use, wearing away to an extent such that the lubricating strip is positioned below the original contact plane (Ndou, figs 5-7).

	Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bozikis (US Patent 8,336,212) and Walker (US Patent 6,675,479) in view of Follo et al. (US Publication 2007/0137045), herein referred to as Follo.	Regarding Claim 15, the modified shaving assembly of Bozikis substantially disclosed above includes the cartridge is pivotally mounted via a pivot point (as modified by Walker).	The modified shaving assembly of Bozikis substantially disclosed above fails to include the cartridge is pivotally mounted via a pivot point that is closer to the trailing cap surface than to the leading guard surface.	However, Follo teaches it is known in the art of shaving assemblies to provide an interface element (arcuate bearing structure 104 and biasing element 108) configured to .
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving assembly of Bozikis substantially disclosed above with the teaching of Follo in order to allow the user to properly control the razor cartridge while shaving, allowing the razor cartridge to pivot relative to the handle so the razor cartridge can follow the contour of the user’s face, leg, body part, etc. wherein “reaction forces acting normal to the skin surface that are rearward of the pivot axis 66 act to balance this movement to maintain optimal skin contact when the razor cartridge travels over relatively highly nonplanar surfaces” (Follo, paragraph 0023, lines 7-12).
Claims 1, 2, 5-7, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Patent 6,675,479) in view of Gilder (US Publication 2002/0000040).	Regarding Claim 1, Walker discloses, a shaving assembly (fig. 2) comprising:	an interface element (24) configured to be mounted on a razor handle (col. 2, lines 43-44) for releasably holding a razor cartridge (14) pivotally thereon (col. 2, lines 41-45), the razor cartridge comprising: 	a housing defining a frame (16) having an opening (the blades 18 are positioned within the opening), defined in part by a guard bar support (annotated fig. 3) having a  (fig. 3); and 	an elastomeric guard (20) mounted on the housing adjacent to the guard bar support, the elastomeric guard including an elastomeric guard bar (the forward vertical portion of element 36, annotated fig. 4) positioned between the guard bar support and a first fin (the closest fin 32 to the elastomeric guard bar; annotated fig. 4); 	wherein a side surface of the elastomeric guard bar is in contact with the guard bar support and the elastomeric guard bar and the first fin are integral with a common elastomeric base (fig. 3); and wherein the lubricating strip (23) has an upper surface that extends at an angle with respect to the contact plane (the upper surface of the lubricating strip is curved, and a tangent of said curved upper surface extends at an angle with respect to the contact plane, 42).
    PNG
    media_image3.png
    411
    635
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    266
    637
    media_image4.png
    Greyscale
	Walker fails to disclose the cap has a trailing cap surface, wherein said leading guard surface and said trailing cap surface cooperating to define a contact plane tangential thereto and extending across said opening; wherein the lubricating strip mounted adjacent to the cap on the opposite side of the cap from the razor blades; and 
    PNG
    media_image5.png
    398
    613
    media_image5.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving assembly of Walker with the teaching of Gilder such that the cap is formed with a trailing cap surface that defines a contact 	Regarding Claims 2 and 17, the modified shaving assembly of Walker substantially disclosed above includes upper surface [of the lubricating strip] extends above the contact plane (Gilder, annotated fig. 4).	Regarding Claims 5 and 18, the modified shaving assembly of Walker substantially disclosed above includes an initial (pre-use) angle (α) of the lubricating strip surface with respect to the contact plane is from 0 to 45 degrees (Gilder, annotated fig. 4).	Regarding Claims 6 and 19, the modified shaving assembly of Walker substantially disclosed above the upper surface of the lubricating strip is curved (Gilder, annotated fig. 4).	Regarding Claims 7 and 20, the modified shaving assembly of Walker substantially disclosed above includes the profile of an upper surface of the lubricating strip is in the form of a generally symmetrical arc. The lubricating strips of Walker and Gilder are both in the form of a generally symmetrical arc.	.
Claims 8, 9, 14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Patent 6,675,479) and Gilder (US Publication 2002/0000040) in view of Davis (US Patent 5,095,619). 	Regarding Claims 8, 14 and 21, the modified shaving assembly of Walker substantially disclosed above includes the height above the contact plane of the highest portion of the lubricating strip is at least some percentage of the height above the contact plane of the housing adjacent the lubricating strip (Gilder, annotated fig. 4).	The modified shaving assembly of Walker substantially disclosed above does not specifically disclose the height above the contact plane of the highest portion of the lubricating strip is at least 25% (as set forth in Claims 8 and 21), or at least 50% (as set forth in Claim 14), of the height above the contact plane of the housing adjacent the lubricating strip.	However, Davis teaches a similar blade cartridge (fig. 2) for a shaving assembly with a lubricating strip (42) that extends over half of the height of the housing (end walls 36) adjacent to the lubricating strip. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving assembly of Walker substantially disclosed above such that the lubricating strip is at least 25%, or at least 50%, of the height above the contact plane of the housing adjacent the lubricating strip in order to adjust how the blade cartridge feels as the cartridge is moved across the user’s skin during a shave.	Regarding Claims 9 and 22, the modified shaving assembly of Walker substantially disclosed above fails to include the height above the contact plane of the . 
Claims 10-12, 16 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Patent 6,675,479) and Gilder (US Publication 2002/0000040) in view of Ndou (US Publication 2010/0122464).	Regarding the Claims set forth above, the modified shaving assembly of Walker substantially disclosed above fails to disclose the following limitations:	In Claims 10 and 23, a wear indicator positioned within the lubricating strip;	In Claims 11 and 24, the wear indicator comprises material having a different color or composition from that of the lubricating strip; and	In Claims 12 and 25, an upper surface of the wear indicator is generally coplanar with or parallel to the contact place; and 	In Claim 16, the lubricating strip is configured so that contact is maintained between the user's skin and the trailing cap surface until the lubricating strip has worn to an extent that a trailing edge of the lubricating strip is positioned below the contact plane	However, Ndou teaches it is known in the art of shaving assemblies for shaving razors to provide the shaving assembly with a wear indicator (Ndou, paragraphs 0042-0045) positioned within the lubricating strip (22), wherein the wear indicator comprises material having a different color (Ndou, paragraphs 0047 and 0049), and an upper .
To the degree it could be argued that Gilder’s lubricating strip does not wear away such that the lubricating strip is configured so that contact is maintained between the user's skin and the trailing cap surface until the lubricating strip has worn to an extent that a trailing edge of the lubricating strip is positioned below the contact plane, Ndou teaches a similar shaving cartridge with a lubricating strip (22) that wears away with use, wearing away to an extent such that the lubricating strip is positioned below the original contact plane (Ndou, figs 5-7).
It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the shaving cartridge of Walker with lubricating strip taught by Ndou such that the lubricating strip is configured so that contact is maintained between the user's skin and the trailing cap surface until the lubricating strip has worn to an extent that a trailing edge of the lubricating strip is positioned below the contact plane (Ndou, fig. 6 and fig. 7) in order to indicate the change between an optimal shave performance and sub-optimal shave performance (Ndou, paragraph 0047, lines 4-5).
	Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (US Patent 6,675,479) and Gilder (US Publication 2002/0000040) in view of Follo et al. (US .
	It would have been obvious to one having an ordinary skill in the art at the time of
the filing of the invention to modify the shaving assembly of Walker substantially disclosed above with the teaching of Follo in order to allow the user to properly control the razor cartridge while shaving, allowing the razor cartridge to pivot relative to the handle so the razor cartridge can follow the contour of the user’s face, leg, body part, etc. wherein “reaction forces acting normal to the skin surface that are rearward of the pivot axis 66 act to balance this movement to maintain optimal skin contact when the razor cartridge travels over relatively highly nonplanar surfaces” (Follo, paragraph 0023, lines 7-12).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	● Bruno et al (US Publication 2016/0279816) discloses a shaving assembly with a guard bar (14) that defines a shaving plane in conjunction with a cap (18), wherein “t]he guard (14) may be a solid or segmented bar that extends generally parallel to the [razor] blades… and supports the skin during a shaving stroke” (paragraph 0018, lines 11-16).	● Griffin et al (US Publication 2017/0043491) discloses a shaving assembly with an elastomeric guard bar positioned between a guard bar support and a first fin of an elastomeric guard (fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        December 29, 2021


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        01/01/2022